Citation Nr: 1754239	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  09-42 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to service connection for an enlarged prostate

Entitlement to an earlier effective date for service-connected ischemic heart disease (IHD), manifested as coronary artery disease (CAD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1967 to August 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The November 2008 decision, in pertinent part, denied a claim of entitlement to service connection for an enlarged prostate.  

In the September 2011 decision, the RO granted service connection for IHD, effective October 26, 2010.  The Veteran perfected an appeal as to the effective date assigned for service connection and an initial rating in excess of 10 percent prior to August 4, 2011 for IHD. 

In November 2012, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  

In January 2013, the Board issued a decision awarding a 100 percent rating for IHD, effective October 26, 2010.  In that decision, the Board also remanded the matters of whether the Veteran was entitled to an effective date prior to October 26, 2010 for the establishment of service connection for IHD, and whether service connection was warranted for an enlarged prostate.  These issues were returned to the Board for adjudication. 

In April 2016, the Board sought the opinion of a medical expert through the Veterans Health Administration.  38 C.F.R. § 20.901(a) (2015).  The opinion was received in July 2016 and the Veteran was given an opportunity to respond.  

In September 2016, the Board once again remanded the case for further development.  Specifically, the Board noted the Veteran's report that he was admitted to the VA hospital in Muskogee, Oklahoma, "for a possible heart attack" in 1993 or 1994, and that the Veteran's representative had argued that IHD initially manifested at the time of that treatment.  In reviewing the claim, the Board discovered that there was a gap in the Veteran's VA treatment records for the period between February 1990 and January 2003.  Accordingly, the Board remanded the case for the RO to obtain any records from that period.  As will be discussed below, the Board finds there has been substantial compliance with the September 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation when the examiner made the ultimate determination required by the Board's remand.) 



FINDINGS OF FACT

1.  The Veteran submitted a claim of entitlement to service connection for heart palpitations on September 4, 1987.  

2.  The Veteran was first given a diagnosis of ischemic heart disease, manifested as coronary artery disease, on January 12, 2010.  



CONCLUSION OF LAW

The criteria for an effective date of August 31, 2010, but not earlier, for the grant of service connection for ischemic heart disease, manifested as coronary artery disease, are met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.114, 3.155, 3.400, 3.816 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Regarding the duty to assist, the Board notes that the RO attempted to obtain the Veteran's medical treatment records from the Muskogee, Oklahoma VA Medical Center (Muskogee VAMC) for the period from February 1990 to January 2003.  A review of the Compensation and Pension Record Interchange (CAPRI) and Joint Legacy Viewer (JLV) records showed no records of treatment for that period of time at Muskogee VAMC.  On September 14, 2017, the RO made a formal determination that additional attempts to obtain the evidence would be futile.  This determination was made known to the Veteran on the same date in a Supplemental Statement of the Case (SSOC).  The Board finds that the RO has fulfilled its duties under 38 C.F.R. § 3.159(e) and has substantially complied with the Board's remand instructions.  See Stegall at 270. 

II.  Service Connection for Enlarged Prostate

Pertinent Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

VA haspreviously conceded that the Veteran was presumed to have been exposed to herbicide agents during his service in the Republic of Vietnam.  Under 38 C.F.R. § 3.309(e), a presumption of service connection arises for a Vietnam Veteran (presumed exposed to an herbicide agent) who develops one of several enumerated conditions associated with herbicide agent exposure, to include prostate cancer.  The enumerated diseases shall be service connected, even if there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §3.309(e).  In the instant case, the Veteran does not have a current disability of prostate cancer, therefore the presumption under 38 C.F.R. § 3.309(e) does not apply. 

Analysis

The Veteran filed a claim of entitlement to service connection for an enlarged prostate in September 2008.  He has alleged that he was treated for a prostate condition while in service, either in 1975 or 1976, and that this treatment is related to a current disability. 

Evidence of a prostate condition first appears in the record in a January 2003 physical examination.  In that examination, the physician noted that the prostate was enlarged, without palpable nodules, and that it was not tender to palpation.  In a March 2013 VA examination, the examiner provided a diagnosis of benign prostate hypertrophy (BPH). 

Although the Veteran has reported that he was treated for a prostate condition in 1975 or 1976, service treatment records do not provide any evidence of such treatment.  A medical examination from January 1976 shows that the Veteran had a normal rectal examination at that time and no complaints of symptoms associated with an enlarged prostate.  In a June 1987 separation examination, the examining physician noted that the Veteran had evidence of hemorrhoidal tissue, but did not mention any prostate issues. 

At the March 2013 VA examination, the examiner reported that the Veteran initially complained of an enlarged prostate "since 1975" but later stated that he had had a "big prostate for 23 years."  If the prostate condition had begun 23 years prior to that point, it would have begun in 1990, not 1975.  The examiner noted that the Veteran also had complaints of urinary incontinence during service that the Veteran has linked to having an enlarged prostate, but that during the examination, the Veteran claimed he was told by a doctor that urinary incontinence was related to sexually transmitted infections he incurred while he was in Vietnam.  

After examining the Veteran and reviewing the claim file, the examiner concluded that it was less likely than not that the current BPH was incurred in or caused by an in-service injury, event, or illness.  The examiner pointed to a total lack of symptoms in service and an onset of symptoms that was likely at least several years after the Veteran retired from the military.  The examiner also explained that the physical findings on examination indicated that the Veteran's condition was acquired through aging, because BPH was a common finding among men the Veteran's age. 

Although the Veteran is competent to report his recollection of medical diagnoses and discussions with health care professionals, he has given multiple histories regarding the onset of prostate symptoms which cast doubt on his occasional reports of treatment in service.  Considering the examiner's qualified opinion and the evidence from service treatment records showing a normal rectal examination at the time that the Veteran claimed to have been experiencing prostate issues, the preponderance of the evidence is against the Veteran's claim.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not applicable and the Board must deny the claim.  See 38. U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Earlier Effective Date for Coronary Artery Disease

Pertinent Law and Regulations

Generally, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, or compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application or claim. 38 U.S.C. § 5110(a).  

Where benefits are awarded or increased pursuant to a liberalizing law or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 C.F.R. § 3.114.  In order for a claimant to be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue.  Id.

A limited exception to the statutory provisions governing the assignment of effective dates was created by the Nehmer line of cases.  See, e.g., Nehmer v. VA, No. DV-86-6160 (N.D. Cal. Jun. 9, 2007).  The Nehmer stipulations and holding were subsequently codified in 38 C.F.R. § 3.816 (2017).  These provisions apply to Veterans who served in Vietnam during the Vietnam War era and who have a "covered herbicide disease."  38 C.F.R. § 3.816.  The decision in Nehmer allowed for VA to review previously-denied claims of entitlement to service connection for diseases that were not presumed related to exposure to herbicide agents at the time of the denial, but were subsequently added to the presumption list by the Secretary.  

Under 38 C.F.R. § 3.816, if the Veteran was denied service connection for an herbicide disease that was not presumptively connected at the time of the denial, and is later granted service connection for the same herbicide disease once it becomes covered, the effective date of the award will depend on the date that VA issued the denial.  If VA denied compensation "between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose."  38 C.F.R. § 3.816(c)(1).  The prior denial "will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded."  Id.  

Analysis

The Veteran initially submitted a claim of entitlement to service connection for a heart disorder in September 1987, concurrent with his retirement from military service.  Treatment records show that the Veteran had occasional complaints of heart palpitations throughout service.  At a December 1987 VA examination, the examiner diagnosed a "history of palpitations that have improved somewhat since [the Veteran's] military career has ended, but continues to be an occasional problem."  The RO denied the claim for service connection in May 1988 and the decision became final when the Veteran did not appeal or submit additional evidence within one year.  

In September 2010, as a result of the Secretary adding ischemic heart disease (IHD) as a covered herbicide disease on August 31, 2010, and in light of the Nehmer decisions, VA revisited the Veteran's claim for a heart condition.  In September 2011, the RO issued a rating decision granting service connection for IHD, effective October 26, 2010.  The Veteran submitted a timely notice of disagreement, challenging the effective date of the award. 

Given the provisions of 38 C.F.R. §§ 3.114 and 3.816(c)(1), the question in the instant case is whether any of the heart-related symptoms the Veteran experienced as part of his September 1987 claim, to include heart palpitations, may reasonably be construed as a form of IHD.  If the claim may reasonably be construed as a claim for IHD, service connection may be granted from the date of the claim or the date of diagnosis, whichever is later.  If the claim may not reasonably be construed as a claim for IHD, service connection may only be granted from the date of the liberalizing VA issue, i.e., August 31, 2010, or the date of diagnosis, whichever is later.  

According to 38 C.F.R. § 3.309(e), IHD includes, but is not limited to: acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  The regulation specifies that for the purposes of this section, the term does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 

The Veteran has claimed that he was told that he had angina during service, at Fort Huachuca in 1986, when he went to the doctor for pain and a "spongy" feeling in his legs.  See Statement in Support of Claim Form, rec'd October 20, 2010.  According to his self-reported history, he had episodes of pain in his chest and in 1993 or 1994 he was admitted to the VA hospital in Muskogee, Oklahoma for what he thought was a heart attack.  He spent a week in the intensive care unit and learned that it was not a heart attack, but his blood pressure and heart rate fluctuated constantly and he was sent to Little Rock VA Medical Center for tests.  Id.  He believes that this is evidence that IHD, to include CAD, began earlier than the date of service connection.  The Board notes that the Veteran, as a layperson, is competent to report his own experience of symptoms and his recollection of medical treatment, but is not competent to make diagnoses that require specialized medical knowledge. 

As noted above, service treatment records show that the Veteran was seen during service for occasional heart palpitations, but there is no evidence in the record of angina.  In January 1990, the Veteran presented to Muskogee VAMC with unexplained chest pain that had been going on for two days.  The pain occurred on exertion and was relieved by rest.  There were no other associated cardiovascular symptoms.  Doctors ruled out a myocardial infarction and ultimately diagnosed dyspepsia with probable esophagitis.  The Veteran was discharged and referred to the Little Rock VA Medical Center for diagnostic cardiac catheterization.  Catheterization was negative for a diagnosis of CAD. 

The January 1990 history closely matches the Veteran's recollection of what he claims happened in 1993 or 1994, so it is possible that he has simply misremembered the dates that it occurred.  Regardless, as noted above, the Muskogee VAMC was unable to find any records of treatment between February 1990 and January 2003.  

In a January 2003 physical examination, the Veteran reported that he did not have chest pain.  The examination was silent for any other heart-related symptoms.  

Subsequent to the reopening of the case in September 2010, the Veteran underwent a VA examination in August 2011.  There, the examiner diagnosed CAD as of January 12, 2010.  The results of a stress test on October 26, 2010 show that the Veteran had experienced a myocardial infarction of an undetermined age, and also diagnosed angina pectoris.  

Seeking more information, in July 2016 the Board obtained a medical opinion through the Veterans Health Administration (VHA).  The VHA cardiologist providing the opinion noted that the first documented evidence of IHD was October 26, 2010, when the Veteran had an abnormal stress test showing inferior and inferolateral ischemia.  This was confirmed by coronary angiography on November 19, 2010.  The VHA examiner stated that the Veteran had a treadmill stress test on September 29, 2009 that was negative for ischemia.  According to the examiner, the sensitivity of a treadmill stress test in a male patient with the Veteran's diagnosed condition was about 65 to 70 percent.  Therefore, there was only a small chance that the Veteran could have had IHD that was unidentified by the test.  The examiner concluded that, although it was possible the Veteran could have had IHD prior to the confirmed diagnosis, and that it was missed by the September 2009 stress test, the first documentation of IHD was on October 26, 2010 and the Veteran could not have had IHD for a long while before that date because he would have presented symptoms.  

The VHA examiner also noted the Veteran's history of heart palpitations but opined that the complaint of heart palpitations had no association with the diagnosis of IHD because heart palpitations are not a manifestation of IHD.  Furthermore, the normal coronary angiogram on January 19, 1990 indicated that the Veteran did not have IHD at that time. 

In response to the VHA examiner's opinion, the Veteran's representative argued that the VHA cardiologist did not consider or discuss the Veteran's assertion that he was hospitalized in a VA facility for a heart attack in 1994.  

As was noted above, it appears that the Veteran's description of his hospitalization in 1993 or 1994 closely matches the series of events that took place in January 1990, and it is quite possible that the Veteran simply confused the dates, especially given the absence of records from 1990 to 2003.  Furthermore, in his October 20, 2010 statement, the Veteran himself stated that he did not actually have a heart attack in that incident, only that he had chest pain and that he thought he was having a heart attack.  The VHA examiner did, in fact, address the 1990 hospitalization in which the Veteran experienced the exact symptoms and events that he described as taking place in 1993 or 1994.  Therefore, the Board finds that the VHA examiner adequately addressed the Veteran's description of symptoms and sees no reason to discredit the weight of the opinion. 

The VHA examiner's opinion provided supporting medical rationale explaining why the Veteran's symptoms during service and in January 1990 should not reasonably be construed as being part of the current diagnosis of IHD.  This conclusion is supported by the findings at Muskogee VAMC in January 1990 that the Veteran's symptoms were caused by dyspepsia, and the cardiac catheterization at Little Rock VAMC, also in January 1990, that was negative for CAD.  Regardless of whether there are missing medical records from 1990 to 2003 in the claims file, as the Veteran contends, the Veteran's January 2003 physical examination shows that the Veteran did not have complaints of chest pain at that time.  There are no other complaints of chest pain noted in the record until 2010.  

The VHA examiner's opinion did not address the fact that the physician in the August 2011 VA examination reported CAD as first being diagnosed on January 12, 2010.  The August 2011 examiner did not explain where this date of diagnosis originated, although it presumably stems from a January 12, 2010 echocardiogram consultation, the findings of which led to a provisional diagnosis of CAD and a confirmed diagnosis in October 2010.   

Considering the totality of the information above, the preponderance of the evidence is against a finding that the Veteran's September 1987 claim was a claim of entitlement to service connection for IHD.  The Veteran had no symptoms of IHD at the time of the claim, nor at any time during the pendency of the claim.  

By all indications, the fact that VA reopened the claim in September 2010 under Nehmer within months of a provisional diagnosis of IHD is purely coincidental.  Accordingly, since the September 1987 claim cannot reasonably be construed as the same claim, the earliest effective date allowed by law for service connection for IHD is August 31, 2010.  However, CAD is unequivocally a manifestation of IHD, according to 38 C.F.R. § 3.309(e).  

Although there is no explanation for the diagnosis date, the August 2011 VA examiner did report the diagnosis of CAD as taking place on January 12, 2010, meaning that the Veteran had a diagnosis of IHD prior to the date of the liberalizing VA issue.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for ischemic heart disease, diagnosed as coronary artery disease, should be effective as of August 31, 2010. 






ORDER

An earlier effective date of August 31, 2010, but not earlier, for service connection for ischemic heart disease, manifested as coronary artery disease, is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


